COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:       In the Interest of D.S.J., a child

Appellate case number: 01-17-0678-CV

Trial court case number: 2016-03573J

Trial court:               313th District Court of Harris County

       This is an accelerated parental-termination appeal set for submission on
January 10, 2018. The appellee has failed to timely file a brief. See TEX. R. APP.
P. 38.6(b).

      In light of the expedited nature of this appeal, and in order to allow sufficient
time for appellants to file reply briefs, if any, appellee is ordered to file its brief, if
any, no later than Friday, December 15, 2017. See TEX. R. APP. P. 38.6(c); see
also TEX. R. JUD. ADMIN. 6.2(a).

      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting                        Acting for the Court


Date: December 12, 2017